Citation Nr: 0021300	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from May 1945 to March 1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in December 1995 that denied the claimed benefits.


FINDINGS OF FACT

1.  The claim for service connection for cardiovascular 
disease is accompanied by medical evidence to support the 
claim.

2.  The claim for service connection is plausible.


CONCLUSION OF LAW

The claim for service connection for cardiovascular disease 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131.  This determination requires a finding of a current 
disability that is related to an injury or disease incurred 
during service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims has held that a 
claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a claim 
to be well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in some 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Additionally, with chronic disease shown as such in service 
(or within the presumptive period under § 3.307) so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  38 C.F.R. § 3.303(b).

The veteran's service medical records show that he was 
hospitalized in September 1965 for paroxysmal atrial 
fibrillation, without demonstrable underlying cardiac 
disease, which was described as chronic.  The veteran's 
service medical records indicate that he was treated on 
several occasions for complaints and abnormalities related to 
his heart.  Further, in a May 1996 statement, Russell C. 
Taylor, M.D., reported that he had treated the veteran for 
atherosclerotic cardiovascular disease with atrial 
fibrillation, which was diagnosed in 1965, and which was 
being treated with medication.  Due to the presence of some 
evidence indicating that the veteran's heart disorder treated 
in service may have been chronic, under 38 C.F.R. § 3.303(b) 
in addition to the statement from Dr. Taylor, the evidence is 
sufficient to make the claim well grounded.  


ORDER

The claim for service connection for cardiovascular disease 
is well grounded.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran has not yet had a VA examination in conjunction 
with his claim.  In view of the finding that the veteran has 
submitted a well grounded claim, a VA examination is 
necessary in order to determine whether the pertinent service 
medical records indicate a chronic heart disease, and whether 
any present heart disorder is related to the heart disorder 
diagnosed in service.

In addition, the Board notes that the veteran has stated that 
he was treated as a retiree at Womack Army Hospital at Ft. 
Bragg from 1968 to 1992.  Although previous attempts to 
obtain records from this facility have been unsuccessful, the 
veteran should be given another opportunity to specify the 
dates of treatment at this facility so that any pertinent 
treatment records may be secured.

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers, VA or 
private, who have treated him for a heart 
disorder since service, to include the 
specific dates of any treatment at Womack 
Army Hospital, Ft. Bragg.  The RO should 
then request all previously unobtained 
records for association with the claims 
folder.

2.  Thereafter, the veteran should be 
scheduled for an examination by a 
specialist in cardiology to determine the 
nature of any current heart disorder.  It 
is imperative that the examiner reviews 
the claims folder prior to the 
examination.  All indicated tests should 
be performed, and the examiner should be 
requested to specifically comment on 
whether it is at least as likely as not 
that the heart problems demonstrated in 
service were the initial manifestations 
of any cardiovascular disease now 
present.  All clinical findings as well 
as the requested medical opinion should 
be clearly stated for the record together 
with the reasoning utilized by the 
examiner in reaching the stated opinion.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder to ensure that all of the 
requested development has been completed.  
Any incomplete development should be 
remedied by appropriate corrective 
action.  The RO should then readjudicate 
the veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 



